Citation Nr: 0429192	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-05 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1967. 

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied, in pertinent part, the veteran's 
claim seeking entitlement to service connection for PTSD.  

On May 13, 2004, the appellant appeared and testified at a 
personal hearing at the RO.  A transcript of that hearing is 
of record.

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  As previously 
indicated, in May 2003, the veteran presented testimony at a 
hearing on appeal at the RO.  On that occasion, the veteran 
testified that he had served in Vietnam for approximately one 
year in the infantry, and that he had been exposed to various 
combat stressors while in Vietnam.  Specifically, the veteran 
testified that when he arrived in Vietnam the, "Vietcong 
gave as [sic] a rather violent welcome that night."  He 
testified that when he came under hostile Vietcong fire on 
the night in question, he remembered feeling paralyzed as if 
his body would not respond.  Additionally, he stated that he 
experienced other attacks from the Vietcong, and witnessed 
dead and wounded soldiers while stationed in Vietnam.  

Further, VA outpatient treatment records dated from February 
2002 to August 2003 show multiple Axis I diagnoses (dated 
June 2002, October 2002, January 2003, and July 2003) of 
PTSD.  The VA notations that indicate an Axis I diagnosis of 
PTSD are all signed by a physician at the VA.  In this 
regard, the RO noted in the August 2003 supplemental 
statement of the case, that a diagnosis of the PTSD had not 
been made by a medical professional.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2003).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  The evidence necessary to establish the  
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the United States Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in, 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

The record shows that the veteran has been diagnosed with 
PTSD, but there does not appear to be evidence of a verified 
in-stressor underlying the diagnosis.  Under these 
circumstances, the veteran's lay testimony, by itself, is not 
enough to establish the occurrence of the alleged stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Moreau, supra.  
Where records available to the rating board do not provide 
objective or supportive evidence of the alleged in-service 
traumatic stressor, it is necessary to develop this evidence.  
Such development includes providing the stressor information 
to the United States Armed Services Center for Research of 
Unit Records (USASCRUR) in an attempt to verify the claimed 
stressor.  In the event that any claimed stressor can be 
verified, the remaining question of whether the veteran's 
corroborated stressor is sufficient to have resulted in a 
diagnosis of PTSD is a medical question that must be answered 
by qualified medical personnel.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Therefore, the Board finds that the veteran 
must be given the benefit of a VA medical examination that 
includes a medical opinion of the etiology of the claimed 
disorder, and takes into account all the medical evidence of 
record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
[duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
PTSD since July 1967, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his claimed PTSD at any VA 
Medical Center (VAMC) since August 2003.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2003).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2. The RO should obtain the veteran's DA-
20 and all personnel records, and 
incorporate these records into the claims 
file.

3.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressors he alleges he was 
exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that such information is necessary to 
obtain supportive evidence of such 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information may not be complete.  To the 
extent that the claimed stressors are 
noncombat related, the RO should advise 
the veteran of the need for credible 
supporting evidence.     

4.  With the information obtained from 
the veteran regarding his stressors, in 
addition to the information obtained 
from the veteran's service records, 
personnel records, and DA-20 the RO 
should attempt to verify the veteran's 
claimed stressors by contacting 
USASCRUR.  Following receipt of the 
report from USASCRUR and the completion 
of any additional development warranted 
or suggested by that office, the RO 
must prepare a report detailing the 
nature of any in-service stressful 
event verified by USASCRUR or other 
credible evidence.  This report is to 
be added to the claims folder.

5.  After the development described above 
has been completed, the veteran to be 
afforded a VA psychiatric examination to 
evaluate the nature, severity, and 
etiology of the claimed PTSD.  If the 
examiner finds no such disorder, the 
examiner should so indicate.  The RO must 
make the claims file available to the 
examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis of the claimed PTSD.  
The examiner should review all of the 
veteran's in-service and post-service 
medical records and history.  The 
specialist examining the veteran should 
specifically indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If so, the RO must provide the examiner 
with the report of the verified stressor 
or stressors described in paragraph 4 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in PTSD.  As well, if a 
diagnosis of PTSD is deemed appropriate, 
the examiner must comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  It is requested 
that the VA examiner reconcile any 
contradictory evidence regarding the 
etiology of the veteran's mental 
disorder.  The examiner should include 
the complete rationale for all opinions 
and conclusions expressed in a written 
report.

6.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

7.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

8.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of service connection for PTSD.  In 
readjudicating the claim, the RO must 
take into consideration the veteran's 
service records, and the veteran's 
statements, personnel records and DA-20.  
As well, the RO must take into 
consideration the holdings in Pentecost 
v. Principi, 16 Vet. App. 124 (2002) and 
Suozzi v. Brown, 10 Vet. App. 307 (1997), 
as well as 38 C.F.R. §§ 3.304(f) and 
4.125 (2004).  If the determination 
remains unfavorable in any way, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



